﻿It is my pleasure to address the
General Assembly today in my capacity as the Emir of
the State of Qatar and as Chairman of the Ninth
Summit of the Organization of the Islamic Conference.
It is our duty to make this important session of
the General Assembly a session for rebuilding
confidence and realizing the aspirations and
expectations of our peoples for a world where peace
and prosperity prevail.
I take this opportunity to extend to you, Sir, my
congratulations on your election to the presidency of
this session, and would like to extend my thanks to
your predecessor, Mr. Harri Holkeri. I must also
congratulate Mr. Kofi Annan on his re-election as
United Nations Secretary-General and on receiving the
Nobel Peace Prize along with the United Nations.
We are all aware of the critical and extraordinary
circumstances in which this session is being held and
of the political situation prevailing in the world in the
wake of the events of 11 September. An analysis of
these terrible events, which we condemn, prompts us to
say that humanity has actually reached a tremendous
turning point.
Personally, I believe that the way to offer the
greatest peace and serenity to the souls of the victims
of that criminal act, the sincerest consolation to their
families and the most effective support to the friendly
United States of America, where these events took
place, is for the international community as a whole not
only to confront what happened but also to act
decisively to avoid the repetition of such acts.
What happened in New York and Washington is
unprecedented and almost beyond our imagination.
There may be some strategic planners who see the
events as confirming their predictions, but for the rest
of us they would have seemed like fiction only a short
time ago. Sadly, the events were all too real, and we
watched with amazement, horror and sympathy as we
realized their full import for the future of humanity.
Dealing with the repercussions of these events
should not be a matter of merely punishing those
whose guilt in masterminding and carrying out these
criminal acts is proved. Inflicting punishment, though
imperative, will not, in my opinion, prevent the
14

repetition of similar or even more terrible acts in the
future.
We face an extremely serious situation. We are
seeing what could be described as a globalization of
terrorism through the evil utilization of the revolution
of technology and communications. Thus, we are all
involved in an unconventional war for which we are
not yet prepared.
As we know, terrorism is neither a temporary
phenomenon nor confined to a certain continent, creed,
culture or race; it is everywhere, concealed like time
bombs in our midst.
We should therefore ask ourselves, what have we
done as an international community about this
situation? Have we actually faced up to it? What have
we done to rebuild confidence among people? What
have we done to contain the fear that is demoralizing
our citizens? What are we going to do now to stop the
economic recession and social anxiety that threaten us
all? Furthermore, is this the world we promised at the
Millennium Summit a year ago — a world that would
be ruled by amity, peace and cooperation?
If anything, we have moved away from these
ideals. We now live in a world where liberties are
increasingly restricted, where democracy is in retreat
and where caution and isolation are replacing freedom
and openness.
The State of Qatar, along with all other Islamic
countries, has condemned the terrorist acts that took
place on 11 September. This stand was explicitly
expressed at the emergency meeting of the
Organization of the Islamic Conference Ministers for
Foreign Affairs held in Doha last month. Our
unanimous agreement condemning what happened
emanated from the values of our true Islamic religion
and its sublime sharia, which is based on tolerance,
justice, equality and cooperation among people and
forbids the unjust taking of human life. It urges us to
rebuild and to propagate peace and tranquillity.
In this connection, I would like to stress that what
deepens our conviction and strengthens our stance
towards these eternal cultural values is our realization
and understanding of the geopolitical importance of the
Muslim nation, with its diverse peoples, which makes
it a strategic partner in the process of building balanced
international relations.
In fact, this is what makes Muslims deplore those
who deliberately and desperately try to link Islam with
terrorism. Our peoples condemn and reject terrorism as
well as all attempts to distort the image of Islam, which
is the last of divine faiths, and those who abuse and
terrorize its adherents and jeopardize their lives,
dignity and interests.
Therefore, it is now necessary to stand resolutely
against all forms of harassment against Arab and
Muslim communities in any country that take place
under the pretext of combating terrorism and the
pursuit of terrorists.
We need to have a clear definition of terrorism
and distinguish between this phenomenon, which is
based on criminal practices and attacks against
innocent civilians, and legitimate struggles to throw off
the yoke of colonialism and subjugation.
Terrorism has taken root not only because of our
inability to tackle the sources of tension in the world’s
hot spots, but also because we have tolerated for too
long those who pursue policies of repression and deny
their citizens fundamental liberties and basic human
rights. The seeds of terrorism lie in places where
pluralism is rejected, corruption is allowed to spread,
authority is exploited and political opponents are
hounded in the guise of protecting the security of
homelands and people. It is neither just nor logical for
anyone to claim to improve internal conditions by
resorting to oppressive practices or to suspending
democracy.
In this context, we feel it is high time to put an
urgent end to the tragedy of the Palestinian people at
the hands of the Israeli occupation forces. We call on
the international community to shoulder its
responsibilities in providing the necessary international
protection for these people against the unjustified and
unacceptable daily aggression to which they are
exposed.
That is indispensable if we want to avert an
imminent human catastrophe, which would lead only to
a further cycle of violence, terrorism and destruction in
our region. We urge everyone to support their political
leaders when they call for restraint so as to avoid the
loss of innocent civilian life and so that the right
climate can be created for a just peace to prevail in that
troubled region.
15

In this context, we should like to put on record
our support for the positive stance of the President of
the United States, George W. Bush, and his
Administration, with regard to the establishment of a
Palestinian State. We would also like to pay tribute in
this respect to friendly European countries and other
international bodies concerned with the settlement of
the crisis. The ultimate test will be whether they
implement measures reflecting the positions that they
have taken and move from making statements to taking
action.
We must emphasize the need to address the
human tragedy of the people of Afghanistan. We
believe that it is our duty to provide all possible
assistance to those people, most of whom are living
under extremely difficult conditions — conditions that
further exacerbate their suffering, which was already
acute years before the crisis brought about by the
events of 11 September.
We therefore appeal to the international
community to provide assistance and aid to save the
lives of millions of Afghans who are facing a bleak
future. There is an urgent and immediate need for relief
as the Afghan winter approaches. We urge the Taliban
authorities to cooperate fully with relief organizations
to ensure that essential food and medicines can reach
all of their people. We urge the international
community to designate a safe corridor for such
supplies before winter sets in.
In addressing these urgent humanitarian concerns,
we believe that it is essential to seek a long-term
solution of the Afghan problem, as proposed by the
Organization of the Islamic Conference. Such a
solution would be based simply on maintaining the
territorial integrity and Islamic identity of Afghanistan,
and forming a government representing all factions of
Afghan society, excluding none.
It is the responsibility of the international
community to elaborate comprehensive programmes
and plans to confront all forms of global challenges. In
this respect, we are convinced of the necessity of
reforming the United Nations so as to step up the
effectiveness of its organs and agencies and to promote
its efficiency. Equally, as States Members of the
Organization, we are required to shoulder our political
responsibilities and honour our financial and moral
obligations towards the Organization. In this context,
we support the idea of expanding the membership of
the Security Council to make it more democratic and
more representative of the international community in
our contemporary world. We also support the idea of
expanding the permanent membership of the Council in
order to secure wider international representation. We
also support restrictions on the use of the veto on the
part of permanent members, regulating the ability to
exercise that right within limits established by specific
conditions and provisions to be agreed upon by the
international Organization.
From this rostrum, I would like to say that the
time has come for us to take steps immediately to
activate the Universal Declaration of Human Rights. In
implementing it, international organizations should not
confine their role to merely recording the violations of
its principles. They should move towards a
comprehensive, democratic dialogue that consolidates
its provisions guaranteeing people’s right to participate
in governance, expands its scope and makes it more
responsive, not just for today’s requirements, but also
for those of the future.
The State of Qatar is convinced of the importance
of — indeed, the necessity for — such a dialogue. As
we would be one of those to benefit from the outcome
of such a dialogue, we are willing to contribute in
many different ways in order to make this a year for
democratic dialogue that would truly reflect the
principles of the United Nations Charter at the
beginning of this millennium.
If approached with conviction and resolve, this
endeavour will lead to the interaction of different
views, and could help to unify our efforts against
current threats and future challenges and dangers. In
this way, our cultural distinctions could be turned into
a source of strength and wealth, our social disparities
could become an element of diversity and contribution,
and our political and geographical borders could
become points of cooperation, convergence and
communication among our peoples and nations. That
would provide an opportunity for all of us to live in a
world whose inhabitants take pride in their humanity
and look forward to a future of prosperity and well-
being for their children and grandchildren without any
discrimination or distinction.
May the peace and blessings of God be upon the
Assembly.


